The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is in response to application 17/106,901, filed on 11/30/2020.

2.	Claims 1-20 are canceled.
3.	Claims 21-40 are pending.
4.	Claims 21-40 are rejected.

	Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 21-40 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-19 of parent U.S. Patent No. 10,854,110.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 21-40 are to be found in parent patent claims 1-19.  The difference between the application claims and the patent claims lies in the fact that the anticipatory/obviousness relationship of the most claims limitation at issue, and therefore claim 1 of the instant application is obvious broader variant of claim 1 of the patented application, and therefore rejected accordingly.
  Since application claims 21-40 are anticipated by claims 1-19 of the patent, they are not patentably distinct and are rejected under non-provisional anticipatory-type double patenting because the conflicting claims have been patented. The following table is an example of comparison of claims 21 vs 1 but all other claims are rejected similarly. Examiner suggest applicant to file a timely Terminal Disclaimer to overcome the current DP rejection over claims of Patent 10,854,110.

Independent claim comparison:
Claim 21 of instant application:

A method of a real-time communication initiated by a voice caller to a non-voice callee, the method comprising: receiving, by an interpreter application used by the non-voice callee, voice call initiation data from the voice caller, 


A method of a real-time communication initiated by a non- voice caller to a voice callee, the method comprising: 
receiving a voice call initiation data from an interpreter application used by the non-voice caller, wherein the 

Claims 2-19 of the patented application above



Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



7.	Claim 21, 22, 29, 31, 32, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garg (USPAT 9,172,790 B2).

8.	Regarding Claim 21, Garg disclosed a method of a real-time communication initiated by a voice caller to a non-voice callee (see abstract, examiner considers speech-to-text equating to applicant’s limitation “voice caller to a non-voice callee”), the method comprising: 
receiving, by an interpreter application used by the non-voice callee, voice call initiation data from the voice caller, wherein the interpreter application communicates the voice call initiation data to the non-voice callee based on text data (see Fig.5, item 124, 122; col.14, lines 46-64; col.15, lines 2-35);
establishing a voice phone call with the voice caller based on the voice call initiation data (see col.15, lines 2-12);
receiving, by the interpreter application, speech data from the voice caller (see Fig.5, item 118, 120, 102, 122 and 124; col.14, lines 46-56; col.15, lines 2-9);
concerting, by the interpreter application, the speech data to text data; and providing the text data to the non-voice callee (see Fig.5, item 122, 124; col. 15, lines 2-52 see “speech-to text communication” and vice versa).

A system that further includes limitations that are substantially similar to claim 1. Garg disclosed A system (see Fig.5). As such, is rejected under the same rationale as above.
10.	Claim 39 recites A computer storage medium that further includes limitations that are substantially similar to claim 1. Garg disclosed A computer storage medium (see Fig.4 and Fig.5). As such, is rejected under the same rationale as above. Applicant’s specifications at para. [0035] explicitly define the storage media as non-transitory, therefore no 35 USC 101 rejection is rendered regarding the computer storage medium claims.

11.	Regarding Claims 22 and 31, Garg disclosed the method of claim 21, wherein the interpreter application is associated with a service (See Fig.5, item 302 equates to applicant’s interpreter; Fig.8, item 322 providing service for handicap based on options selected).

12.	Regarding Claim 32, Garg disclosed the system of claim 29, wherein the interpreter wherein the voice phone call is conference call (See Fig.5, item 302 equates to applicant’s interpreter; Fig.8, item 322 where examiner consider video/audio capabilities between parties as equate to applicant’s limitation “voice phone call conference”).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 23, 25 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Garg (USPAT 9,172,790 B2) in view of Sharma et al. (USPUB 2003/0110038 A1) hereinafter “Sharma”.


Garg does not expressly disclose analyzing the speech data to determine a gender of the voice caller; and providing the text data to the non-voice callee with an indication of the gender of the voice caller.
However, in analogous art Sharma disclosed analyzing the speech data to determine a gender of the voice caller; and providing the text data to the non-voice callee with an indication of the gender of the voice caller (Sharma: Fig.1, and paragraph [0019]); 
One of ordinary skill in the art would have been motivated to combine the teachings of Garg and Sharma since Garg teaches a system for analyzing speech for impaired user communication and Sharma teaches a way of gender recognition from speech, and as such both are within the same environment. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the technique of gender recognition by Sharma into the speech analyzing system of Garg in order to facilitate communication for users with impaired speech ability (Sharma, see para. [0015]).

15.	Regarding claim 25, Garg disclosed The method of claim 21, further comprising: Garg does not expressly disclose analyzing the speech data to determine an identity of the voice caller; and providing the text data to the non-voice callee with an indication of the identity of the voice caller.However, in analogous art Sharma disclosed analyzing the speech data to determine an identity of the voice caller; and providing the text data to the non-voice callee with an 
The same motivation to combine as claim 23 applies to claim 25.

Allowable Subject Matter
16.	Claims 24, 26-28, 30 and 33-38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims, and further overcoming the DP rejection rendered above. A detailed reason for allowance will be furnished once the application is in allowable form.
	Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
This invention includes a portable electronic device having telecommunication capabilities for use by a hearing-impaired user. The device includes a computer platform having storage for one or more programs, a display for displaying at least alphanumeric text, and at least a speech recognition program that is resident and selectively executable on the computer platform. When a communication connection is established with a communicating party, the speech recognition program translates the words of the calling party into equivalent text and displays the text on the display. The device can also include a text-to-speech program that translates text input by the user of the device into synthetic speech for transmission from the device to the communicating party. A preferred electronic device is a Everett ‘162)
A land-based or mobile phone and methods are provided for receiving inbound communications as either voice or text, and then based on the user's configuration settings, the inbound communication is provided to the user as it was received or is automatically converted into a format that is desired by the user. The phone also takes voice or text that is input by the user of the phone and converts the user's input to either voice or text based on the configuration settings stored in the user's contact list or otherwise. The outbound communication is configured according to how the intended recipient wants to receive a communication based on the configuration settings stored in the user's contact list or otherwise. The phone includes a controller that determines how the phone will handle and process inbound and outbound communications. The controller includes a speech recognition engine. (Miller ‘772)
Responsive to determining to transition a voice call from voice communications over a voice network to streamed text over a packetized data network, a voice conversation correlation identifier is created that identifies the voice call and specifies incoming and outgoing streamed text data as part of the voice call. Additional outgoing speech spoken by a user associated with the voice call is converted to streamed text data. The streamed text data identified by the voice conversation correlation identifier is sent within an outgoing text stream over the packetized data network. Streamed response text data identified by the voice conversation correlation identifier is received within an incoming text stream over the packetized data network. The received streamed response text data within the incoming text stream is converted to speech output as part of the voice call. (Kaminsky et al. ‘490)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443